Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        This Office Action responds to the Amendment filed on 3/4/2022.
Claims 1-16 are pending.
Remarks

Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection as cited below. The combination of Sigamani and Ku et al. discloses the limitations of the claims as cited below. This office action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sigamani (U.S. Pat. No. 10,742,123 B1) in view of Ku et al. (U.S. Pat. 10,069,407 B1).

As per claim 1, Sigamani discloses:
A modular DC-DC converter, comprising: 
a first converter provided at an input side (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See Col 6; Lines 24-28, i.e. half-bridge circuit); 
a plurality of second modular converters provided at an output side (See Figure 1, i.e. rectifier 134 & 136, See Col 4; Lines 17-22), and 
a plurality of high-frequency transformers provided between the first converter and the second converters (See Figure 1, i.e. 112 & 116 & Col 4;Lines 31-35, i.e. high switching frequencies) wherein the plurality of high-frequency transformers are connected to each other in series (See Figure 1, i.e. 112 & 116), 
wherein the first converter and the high-frequency transformers are connected in series at the input side (See Figure 1, i.e. Q1 & Q2 connect to 112 & 116), and
wherein the second converters are connected in parallel at the output side (See Figure 1, i.e. 134 and 136 are parallel).
Sigamani does not dislcoses: wherein the plurality of second modular converters have a hot-swapping capability
However, Ku discloses: wherein the plurality of second modular converters have a hot-swapping capability (See Col 2; Lines 27-45, i.e. DC to Dc convert 110…support hot-swap).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Ku into the 

teaching of Sigamani because it would ensure system availability in event of component 

failure (See Col 2; Lines 27-45).


As per claim 2, Sigamani and Ku discloses all of the features of claim 1 as discloses above wherein Sigamani also discloses wherein the first converter includes only one full-bridge converter (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See Col 6; Lines 24-28, i.e. full bridge circuit).



As per claim 4, Sigamani and Ku discloses all of the features of claim 1 as discloses above wherein Sigamani also discloses wherein the first converter includes at least one of a flyback converter, a forward converter, a push-pull converter, a half-bridge converter and a full-bridge converter (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See Col 6; Lines 24-28, i.e. full bridge circuit).

As per claim 5, Sigamani and Ku discloses all of the features of claim 1 as discloses above wherein Sigamani also discloses wherein the second modular converters include two or more of a flyback converter, a forward converter, a push-pull converter, a half-bridge converter and a full-bridge converter (See Figure 1, i.e. rectifier 134 & 136, See Col 4; Lines 17-22, See Col 7; Lines 12-22, i.e. rectifier circuit such as full-bridge rectifiers).

As per claim 6, Sigamani and Ku discloses all of the features of claim 1 as discloses above wherein Sigamani also discloses a first capacitor coupled with the first converter at the input side (See Figure 1, i.e. C1).



As per claim 8, Sigamani and Ku discloses all of the features of claim 1 as discloses above wherein Sigamani also discloses wherein the second modular converters include three full-bridge converters (See Figure 1, i.e. rectifier 134 & 136, See Col 4; Lines 17-22 –[Figure 3, include additional rectifier 238 and 240 added , being the three full-bridge as cited]).

As per claim 9, Sigamani discloses:
A battery charging device, comprising: 
a first converter provided at an input side (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See Col 6; Lines 24-28, i.e. half-bridge circuit); 
a plurality of second modular converters provided at an output side (See Figure 1, i.e. rectifier 134 & 136, See Col 4; Lines 17-22), and 
a plurality of high-frequency transformers provided between the first converter and the second converters (See Figure 1, i.e. 112 & 116 & Col 4;Lines 31-35, i.e. high switching frequencies), 
wherein the plurality of high-frequency transformers are connected to each other in series (See Figure 1, i.e. 112 & 116),
 wherein the first converter and the high-frequency transformers are connected in series at the input side (See Figure 1, i.e. Q1 & Q2 connect to 112 & 116), and 
wherein the second converters are connected in parallel at the output side (See Figure 1, i.e. 134 and 136 are parallel).
Sigamani does not dislcoses: wherein the plurality of second modular converters have a hot-swapping capability.
However, Ku discloses: wherein the plurality of second modular converters have a hot-swapping capability (See Col 2; Lines 27-45, i.e. DC to Dc convert 110…support hot-swap).
Therefore, it would have been obvious to a person of ordinary skill in the 

art at the effective date of the invention to incorporate the teaching of Ku into the 

teaching of Sigamani because it would ensure system availability in event of component 

failure (See Col 2; Lines 27-45).


As per claim 10, Sigamani and Ku discloses all of the features of claim 9 as 

discloses above wherein Sigamani also discloses wherein the first converter includes 

only one full-bridge converter (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See 

Col 6; Lines 24-28, i.e. full bridge circuit).


As per claim 11, Sigamani and Ku discloses all of the features of claim 9 as 

discloses above wherein Sigamani also discloses wherein the second modular 

converters includes at least two full-bridge converters (See Figure 1, i.e. rectifier 134 & 

136, See Col 4; Lines 17-22, See Col 7; Lines 12-22, i.e. rectifier circuit such as full-

bridge rectifiers).


As per claim 12, Sigamani and Ku discloses all of the features of claim 9 as discloses above wherein Sigamani also discloses wherein the first converter includes at least one of a flyback converter, a forward converter, a push-pull converter, a half-bridge converter and a full-bridge converter (See Figure 1, i.e. Q1 & Q2, See Col 4; Lines 52-767, See Col 6; Lines 24-28, i.e. full bridge circuit).

As per claim 13, Sigamani and Ku discloses all of the features of claim 9 as discloses above wherein Sigamani also discloses wherein wherein the second modular converters include two or more of a flyback converter, a forward converter, a push-pull converter, a half-bridge converter and a full-bridge converter  (See Figure 1, i.e. rectifier 134 & 136, See Col 4; Lines 17-22, See Col 7; Lines 12-22, i.e. rectifier circuit such as full-bridge rectifiers).

As per claim 14, Sigamani and Ku discloses all of the features of claim 9 as discloses above wherein Sigamani also discloses wherein a first capacitor coupled with the first converter at the input side (See Figure 1, i.e. C1).

As per claim 15, Sigamani and Ku discloses all of the features of claim 9 as discloses above wherein Sigamani also discloses wherein a second capacitor coupled with one of the second converters at the output side  (See Figure 1, i.e. C5).

Figure 3, include additional rectifier 238 and 240 added , being the three full-bridge as cited]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851